Exhibit 10.1

 

LOGO [g686403img1.jpg]

February 28, 2014

Mr. Hank Ratner

The Madison Square Garden Company

Two Pennsylvania Plaza

New York, New York 10121

Re: Transition

Dear Hank,

The board of directors of The Madison Square Garden Company (the “Company”)
appreciates that you will now serve in a new employment capacity as Vice
Chairman of the Company and looks forward to your expected service as a fellow
director.

For good and valuable mutual consideration, you and the Company agree to the
following:

1. Your new title is Vice Chairman.

2. Other than your new title (or as otherwise modified by this Letter), your
existing Employment Agreement will continue to govern your compensation and
benefits through the Scheduled Expiration Date of that agreement (December 31,
2014), in a manner consistent with prior years and in accordance with past
practices.

3. Upon the Scheduled Expiration Date (if you remain employed by the Company
through such date and without regard to whether you continue to be employed by
the Company after such date), you shall be entitled to the payments and benefits
under your existing Employment Agreement as if your employment had been
terminated by “Mutual Consent” immediately prior to the Scheduled Expiration
Date (and treating December 2014 as a full calendar month employed).

4. If, prior to the Scheduled Expiration Date, your employment with the Company
is terminated:

 

  i. by the Company or by you with “Good Reason” such termination shall be
considered to be by “Mutual Consent” and deemed to occur immediately prior to
the Scheduled Expiration Date (determined as if you worked through such date);
or

 

  ii. otherwise (including by you without “Good Reason”), such termination shall
be considered to be by “Mutual Consent” calculated as of the date of such
termination, provided that, under this clause (ii), “Mutual Consent” benefits
would not apply to any long-term cash or equity award granted to you after the
date of this letter unless your termination is as a result of death or
disability.

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

TEL 212-465-6000



--------------------------------------------------------------------------------

Mr. Hank Ratner   Page 2

 

5. In accordance with your existing Employment Agreement, a “Mutual Consent”
termination shall entitle you to the payments and benefits set forth in
Paragraph 9 of your Employment Agreement, subject to compliance with the
conditions of that paragraph (including that “Cause” does not exist) and
provided that there will be no duplication of any annual bonus you earn with
respect to fiscal 2015. In addition, in the case of a termination under
Section 4(i) of this letter for which you satisfy the conditions for payments
and benefits set forth in Paragraph 9, you will also become entitled to
payments, benefits and awards (including the equivalent value of amounts/awards
referenced in Section 2) as if your employment continued through the Scheduled
Expiration Date and no later than otherwise due. The Company will comply with
the “Rabbi Trust” and other 409A obligations of your Employment Agreement in
connection with any such obligations at the earlier of your date of termination
or December 31, 2014.

6. After the Scheduled Expiration Date, you will continue as Vice Chairman under
the Employment Agreement, on such terms and conditions as may be mutually agreed
from time to time. In any case, you and the Company agree that Paragraph 31 of
your Employment Agreement will apply effective at the Scheduled Expiration Date;
provided that following the Scheduled Expiration Date (1) Paragraphs 10 through
13 of your Employment Agreement will not provide you with any payments or
benefits other than as contemplated by Section 3 and Section 4 of this letter
and (2) nothing in Paragraph 31 of your Employment Agreement will limit
Section 3 of this letter.

7. Your transition is effective as of the date of this letter, and as of that
date you will no longer be an executive officer of the Company. Subject to Annex
A, which is a part of this letter, capitalized terms used and not defined in
this letter will have the meanings set forth in the Employment Agreement. Any
controversy or claim between you and the Company arising out of or relating to
or concerning this letter will be an Employment Matter. This letter does not
reduce the Company’s indemnification obligations to you or your coverage under
the Company’s D&O policies.

*                    *                     *

The board looks forward to your continued service.

 

The Madison Square Garden Company  

/s/ James L. Dolan

By:   James L. Dolan

 

Accepted as of the date hereof:  

/s/ Hank Ratner

By:   Hank Ratner

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

TEL 212-465-6000



--------------------------------------------------------------------------------

Annex A

Your Employment Agreement is amended effective the date of this letter such that
the following terms have the meanings indicated:

 

  1. Cause

“Cause” means any of the following: (1) your continued and willful refusal to
perform your duties under the Employment Agreement, as modified by this letter,
after demand for performance has been given by the Compensation Committee in
writing that specifically identifies how you have not performed your duties and
you have had a 30 day period to cure; (2) your willful engagement (in connection
with the business of the Company) in illegal conduct or in gross misconduct, in
either case, that is materially and demonstrably injurious to the Company; or
(3) your conviction of, or plea of guilty or nolo contendere to, a felony.

For this definition, (1) any assertion of Cause by the Company will require the
action of the Compensation Committee (and you shall be permitted to meet with
the Compensation Committee with your counsel present before a Cause
determination is finalized) and (2) no act or omission by you will be determined
to be “willful” unless it is made by you in bad faith or without a reasonable
belief that your act or omission was in the best interests of the Company. In
addition, if the Company does not terminate your employment within 90 days after
any senior executive officer of the Company (other than you) has knowledge that
an event potentially constituting Cause has occurred, the event will no longer
constitute Cause.

 

  2. Competitive Entity

“Competitive Entity” means (1) (A) the Brooklyn Nets, New York Islanders or NJ
Devils, (B) the YES Network or SNY, or (C) the Barclays Center, IZOD Center,
Prudential Center or Nassau Coliseum, and (2) any person or entity that owns any
of the businesses described in clause (1) above, provided that a person or
entity shall not be considered a Competitive Entity if the businesses described
in clause (1) above do not generate greater than 10% of the revenues or
constitute greater than 10% of the asset value of such person or entity and you
are not directly participating in (X) material and regular strategic direction
related primarily to the businesses identified in clause (1) above or (Y) day to
day operational activities directly related to the businesses identified in
clause (1) above. The post-employment restrictive covenant provisions of your
Employment Agreement shall commence on the earlier of your date of termination
or December 31, 2014 (although all company policies will continue to apply to
your employment).

 

  3. Good Reason

Termination for Good Reason means that (1) without your written consent,
(A) your base salary or bonus target as an employee is reduced, (B) the Company
requires that your principal office be located outside of Nassau County or
Manhattan, (C) the Company materially breaches its obligations to you under the
Employment Agreement as modified by this letter, (D) you are no longer the Vice
Chairman of the Company (E) you report directly to someone other than the
Chairman (or the Executive Chairman)

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

TEL 212-465-6000



--------------------------------------------------------------------------------

Mr. Hank Ratner   Page 4

 

or (F) you are assigned responsibilities materially inappropriate for the role
of Vice Chairman, (2) you have given the Company written notice, referring
specifically to this definition, that you do not consent to such action, (3) the
Company has not corrected such action within 15 days of receiving such notice,
and (4) you voluntarily terminate your employment within 90 days following the
happening of the action described in subsection (1) above.

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

TEL 212-465-6000